    Case 17-04055      Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20                 Desc Main
                                    Document      Page 1 of 27



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS


                                    )
In re:                              )
                                    )                     Chapter 7
       JOVEL ORTEGA,                )                     Case No. 17-40675-EDK
                                    )
                        Debtor      )
                                    )
                                    )
       UNITED STATES TRUSTEE,       )
                                    )                     Adversary Proceeding
                        Plaintiff,  )                     No. 17-4055
                                    )
v.                                  )
                                    )
                                    )
       HOMAYOUN MAALI,              )
                                    )
                        Defendant   )
____________________________________)


                                 MEMORANDUM OF DECISION


        Before the Court after trial is a complaint (the “Complaint”) filed by the United States

trustee (the “Trustee”) against Homayoun Maali ( “Maali”) seeking fines, sanctions, and injunctive

relief for repeatedly violating § 110 of the United States Bankruptcy Code 1 and engaging in the

unauthorized practice of law. In addition to statutory fines and penalties, the Trustee seeks an

order permanently enjoining Maali from acting as a bankruptcy petition preparer and from

soliciting, assisting, or giving advice of any kind to any person in connection with a bankruptcy

case. Pursuant to Bankruptcy Rule 7052, the following constitute the Court’s findings of fact and



1
  See 11 U.S.C. §§ 101 et seq. All references to statutory sections are to the United States Bankruptcy Code
(the “Bankruptcy Code” or the “Code.”). All references to “Rules” or “Bankruptcy Rule” are to the Federal
Rules of Bankruptcy Procedure.
                                                     1
    Case 17-04055     Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                  Document      Page 2 of 27



conclusions of law.



I.       FACTS AND TRAVEL OF THE CASE

         A. The Adversary Proceeding

         On October 24, 2017, the Trustee commenced this adversary proceeding by filing the two

count Complaint. Through Count I, the Trustee seeks sanctions for Maali’s various alleged

violations of § 110 of the Code, and in Count II the Trustee asks that Maali be enjoined from acting

as a bankruptcy petition preparer. On December 14, 2017 the Defendant filed a pro se voluntary

Chapter 13 petition of his own, 2 which stayed Count I (monetary sanctions). While that case was

eventually dismissed on September 26, 2018, Maali filed another chapter 13 case, again pro se, on

April 23, 2019, 3 which again stayed Count I of the Complaint, but the Court found that Count II

of the Complaint (injunctive relief) was excepted from the automatic stay as an exercise of the

Trustee’s police and regulatory powers, see 11 U.S.C. § 362(b)(4).

         Finally, after numerous discovery deadline extensions, two federal government shutdowns,

resolution of Maali’s numerous interlocutory appeals and discovery disputes, a two-day trial was

held on April 30 and May 1, 2019. Five witnesses testified – Maali, John M. Doherty (“Doherty”),

Jovel Ortega (“Ortega”), Rosalie Davis (“Davis”), and Kevin Brouillard (“Brouillard”). At the

conclusion of the trial, the parties were given an opportunity to submit post-trial briefs.   After

several extensions of the deadline were filed and granted, both parties submitted additional briefs

and the matter was taken under advisement. Meanwhile, the automatic stay as to Count I of the

Complaint had expired and, at Maali’s request and with the assent of the Trustee, Count I was also


2
    Case number 17-42208-EDK.
3
    Case number 19-40652-EDK.


                                                 2
    Case 17-04055       Doc 242       Filed 03/06/20 Entered 03/06/20 16:25:20                  Desc Main
                                      Document      Page 3 of 27



taken under advisement, as the Court concluded that no additional testimony was required or

warranted given that the operative facts were identical in ruling on both counts.

        The testimony provided by Ortega, Davis, Brouillard, and Doherty was credible, forthright,

and consistent regarding their interactions with Maali. In contrast, Maali’s testimony was largely

not credible – riddled with denials of obvious truths and feigned memory lapses. 4 On the whole,

the Court found that much of Maali’s testimony regarding his interactions with the trial witnesses

was largely contrived, either before trial or on the spot, to avoid the potential ramifications of his

conduct.

        The following findings of fact are based on trial testimony, the admitted evidence, and the

Court’s own records. See Currie v. Wells Fargo Bank, N.A. (In re Currie), Slip Copy, Bankr. No.

11-17349-JNF, Adv. No. 12-1009, 2013 WL 1305805, *1 n.1 (Bankr. D. Mass. March 28, 2013)

(“The Court may take judicial notice of the documents in the debtor’s file and those in the Court’s

own records.”).

        B. Jovel Ortega

        In early 2017, Jovel Ortega (“Ortega”), a resident of Lawrence, Massachusetts, had been



4
  For instance, when questioned by the Trustee as to his awareness of a preliminary injunction being issued
against him in the Massachusetts Superior Court, Maali initially testified vociferously that he did not receive
a copy of the injunction, nor did he appeal that order. It was only after the Trustee read the Superior Court
injunction out loud in court, a certified copy of the injunction was admitted into evidence, and the Court
overruled Maali’s continuous objections and instructed him to respond that Maali admitted that he had in
fact received a copy of the Superior Court injunction, which he himself had appealed. Maali was also
unable to recall the substance of discussions at the 341 Meeting held in his own case less than 9 months
earlier after his objections to questions regarding that meeting were overruled, even after being provided
relevant portions of the meeting transcript. When asked whether he was aware of any court dates scheduled
for the near future or whether he had been ordered to appear before any court, Maali testified that he could
not recall and then denied knowing that he was scheduled to be arraigned in the Massachusetts Superior
Court the following week, all after the Court overruled his objections to that line of questioning. And finally,
when confronted with his own prior testimony and other evidence contradicting his statements at trial, the
Defendant appeared to develop memory recollection issues, despite being otherwise confident in answering
questions that were either innocuous or to his benefit.


                                                       3
    Case 17-04055      Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20               Desc Main
                                    Document      Page 4 of 27



contemplating seeking bankruptcy relief for more than a year when, in the course of his

employment as a vehicle salesman, Ortega learned that a repeat customer had filed for bankruptcy.

Overcoming his reluctance to pursue a bankruptcy filing, Ortega asked the customer to provide the

name and phone number of the individual who assisted the customer with their bankruptcy case.

The customer identified the individual who had helped with the filing as “Papa” 5 and provided

Ortega with a phone number. Upon calling, Ortega spoke with an individual who identified

himself as “Papa” (whom Ortega identified as Maali) and instructed Ortega to bring his bills and

all creditor information to a Staples store in Salem, New Hampshire, so that he could help Ortega

file a bankruptcy case. At their initial meeting, Maali, who is not a licensed attorney, explained

the difference between a chapter 7 and chapter 13 bankruptcy case, advised Ortega that he should

file under chapter 7, and indicated that he needed Ortega’s signature on the blank bankruptcy

schedules and statements and would then complete the paperwork on Ortega’s behalf.

        Finding Maali’s demeanor to be professional and in light of the customer’s referral, Ortega

entrusted Maali to assist him with a bankruptcy filing. Consequently, Ortega signed the blank

bankruptcy documents and paid Maali $1,200 in cash, and Maali provided him with a receipt. At

trial, Maali denied having acted as a bankruptcy petition preparer on Ortega’s behalf. When

confronting Ortega regarding the receipt for the $1,200 paid to him, Maali implied that the receipt

was for the repayment of a loan made by Ortega’s father. The Court did not find Maali’s testimony

credible and finds that Ortega paid Maali $1,200 to prepare and file his bankruptcy documents.

        A review of the bankruptcy documents filed on Ortega’s behalf corroborates his testimony

that he signed the documents in blank and did not review them prior to filing. For instance, on

pages 2-5 of the voluntary petition filed in each of his bankruptcy cases, Ortega’s surname is


5
 The trial transcript uses the alternate spellings of “Poppa” and “Papa.” For the sake of consistency, the
Court will use the spelling “Papa” for references to both “Poppa” and “Papa”.
                                                    4
    Case 17-04055     Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20             Desc Main
                                  Document      Page 5 of 27



spelled incorrectly and the dates next to his signatures were entered by someone other than himself.

Ortega explained that he writes the number 7 in the “European” style which uses a dash through

the stem of the numeral, which is evident on later documents filed with the assistance of Attorney

Kurland, where Ortega signed and dated the documents himself using the European style 7. And

the Court found Ortega’s testimony credible that the handwritten information on the documents

(other than his signature) was entered by someone other than himself.

         In addition, Ortega credibly testified that he never personally took the required credit

counseling course, despite the fact that a credit counseling course certificate in Ortega’s name was

filed in two separate cases. The Court finds that Maali, and not Ortega, paid for and took the credit

counseling course on Ortega’s behalf. Maali denied as much, but his testimony was riddled with

inconsistencies. At one point, Maali testified that he had allowed other individuals to use either

his credit card or prepaid card to pay for a credit counseling course, but later denied even owning

a credit card or allowing anyone else to use the prepaid card that he admitted having. Even after

being confronted with testimony from his own meeting of creditors required by § 341 of the Code,

(“341 Meeting”) held on August 31, 2018, in which he admitted to allowing his credit card or

prepaid card account to be used to pay another individual’s credit counseling course, Maali

continued to deny at trial that he had done so.

         Maali caused to be mailed a voluntary Chapter 7 bankruptcy petition on behalf of Ortega

that was received by the bankruptcy court clerk’s office (the “clerk’s office”) on March 27, 2017

(the “First Ortega Case”). 6 The petition, which indicated that Ortega was filing the case pro se,

was accompanied by a creditor matrix, verification of matrix, certificate of credit counseling,

statement of social security number, application to pay filing fee in installments, and an initial


6
    Case number 17-40527-EDK.


                                                  5
    Case 17-04055     Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                   Document      Page 6 of 27



payment of $112 toward the filing fee. None of the documents were accompanied by a petition

preparer certification or contained Maali’s signature, name, address, or Social Security number.

Nor was a “Bankruptcy Petition Preparer’s Notice, Declaration, and Signature” (Official Form

119) filed in the case. Ortega did not review the completed bankruptcy documents before they

were filed with the Court and received no copies of the documents.

         The 341 Meeting in the First Ortega Case was scheduled for April 26, 2017. However,

because the missing schedules and statements were not timely filed, the case was dismissed on

April 11, 2017. Upon receiving notice that the case had been dismissed, Ortega contacted Maali.

Maali assured Ortega that he was taking care of the situation and that Ortega need not worry about

anything. Maali then told Ortega about his upcoming 341 Meeting, but stated that the meeting

was scheduled for May 15, 2017, instead of April 26, 2017.

         Maali was correct that there was, indeed, a 341 Meeting scheduled for May 15, 2017.

Unbeknownst to Ortega, Maali caused to be mailed a second voluntary chapter 7 petition on

Ortega’s behalf that was received by the clerk’s office on April 13, 2017 (the “Second Ortega

Case”). 7 The petition in the second case was accompanied by all required bankruptcy schedules

and statements, the creditor matrix, a certificate of credit counseling, a statement of Social Security

number, an application to pay the filing fee in installments (together the “bankruptcy documents”),

and a $120 payment toward the filing fee. The bankruptcy documents again indicated that Ortega

was acting pro se and noted that Ortega had filed a prior bankruptcy case in March 2017. As in

the First Ortega Case, the bankruptcy documents indicated that Ortega had not paid or agreed to

pay anyone for assistance in preparing his bankruptcy documents, was not accompanied by a

petition preparer certification or Official Form 119, and did not contain Maali’s name anywhere



7
    Case number 17-40675-EDK.

                                                  6
 Case 17-04055       Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20           Desc Main
                                 Document      Page 7 of 27



in the documents. And, again, Ortega was not given an opportunity to review the bankruptcy

documents, nor were copies of the documents provided to him.

       Prior to the 341 Meeting in the Second Ortega Case, John M. Doherty, a bankruptcy analyst

with the United States Trustee’s Office (“Doherty”), had been noticing similarities in numerous

cases filed by allegedly pro se debtors residing in the Lawrence, Massachusetts area and had begun

selecting some of those cases for further investigation. In that vein, Doherty attended the May

2017 341 Meeting. At the meeting, when questioned whether he had assistance in filing the case,

Ortega, acting on Maali’s prior instructions, initially denied receiving any help in preparing his

bankruptcy documents and said that he obtained bankruptcy information from the internet. When

the chapter 7 trustee, Anne White (“White”) then inquired about his first case, Ortega became

confused. Because he was unaware that two cases had been filed, Ortega was unable to answer

questions regarding the documents filed in and the dismissal of that case. When White pointed

out that the current voluntary petition listed the First Ortega Case, Ortega then admitted that he

had paid an individual he knew only as “Papa” $1,200 for assistance with preparing his bankruptcy

documents. When he was later shown a picture of Maali, Ortega identified Maali as the “Papa”

who had completed and filed his bankruptcy documents.

       After the 341 Meeting, in June 2017, Attorney Jon Kurland (“Kurland”) filed a Notice of

Appearance on Ortega’s behalf, together with amended schedules and statements and a disclosure

of compensation indicating that Ortega paid Kurland $1,000 for representation. Ortega received

his discharge on September 26, 2017.

       C. Rosalee Davis

       Rosalee Davis (“Davis”), also a resident of Lawrence, Massachusetts, first met Maali




                                                7
    Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                      Document      Page 8 of 27



    (whom she knew as “Ahmed” 8) sometime around January 2015 after being referred to him while

    she was experiencing financial problems. Per Maali’s instructions, Davis provided Maali all of

    her bills and an initial payment of $1,600 to assist her with filing a chapter 7 bankruptcy case.

    Davis completed her own credit counseling course online and then Maali filed her chapter 7 case

    in January 2015. While the documents indicated that Davis filed the Chapter 7 case pro se, she

    testified, and the Court finds credible, that Maali filed the chapter 7 case on Davis’s behalf.

          Sometime between 2015 and 2017 Davis received a foreclosure notice regarding her home

    and called Maali, who told Davis that he could resolve her problem by filing a chapter 13 case

    for her. Davis made an initial payment of $600 and a subsequent payment of at least $900 to

    Maali to do so, both in cash as Maali required. At trial, Maali denied that he received any payment

    from Davis, noting that Davis was unable to produce a receipt. Maali further challenged Davis’s

    claim to have paid him in cash based on her testimony that she pays all her bills by check.

    However, the Court finds credible Davis’s adamant and consistent testimony that she paid Maali

    in cash because he insisted that she do so. Maali then met with Davis in her home and had her

    sign the required bankruptcy documents in blank. Just as he had instructed Ortega, Maali told

    Davis to not tell anyone that he had assisted her with the case and to say that she obtained

    information via the internet if questioned.

          Maali caused to be mailed a voluntary Chapter 13 bankruptcy petition, creditor matrix,

    verification of matrix, certificate of credit counseling dated January 7, 2015, statement of social

    security number, and the $310 filing fee on Davis’s behalf that the clerk’s office received on

    November 13, 2017 (the “First Davis Case”). 9 The documents indicated that Davis was filing the

    case pro se and were not accompanied by a petition preparer certification or Official Form 119.


8
    At trial, Davis identified Maali as the individual she knew as “Ahmed.”
9
    Case number 17-42026-CJP.

                                                      8
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                  Document      Page 9 of 27



 Davis did not review the documents prior to filing and did not receive copies of the filed

 documents.

         The Court issued an order requiring Davis to file various documents by November 27,

 2017, including a more recent credit counseling certificate. Maali then filed a motion to extend

 time to file the documents. Davis testified that although her signature appears on the motion, she

 did not herself prepare it. The Court responded with a separate order explaining that the credit

 counseling certificate filed with the petition was invalid since it was obtained more than 180 days

 prior to the petition date, and gave Davis 5 days to file a certified request for additional time to

 file a new credit counseling certificate or the case would be dismissed. After Davis failed to file

 either a valid credit counseling certificate or a certified request for additional time to do so, the

 Court dismissed the case.

         After learning that her case had been dismissed, Davis called Maali, who told her that she

 need not worry and explained that he could take care of the situation. Although Maali had

 mentioned he could file a new chapter 13 case, Davis did not meet with Maali to sign any new

 documents for a second case. However, without Davis’s knowledge or authorization, Maali

 caused to be mailed a voluntary chapter 13 bankruptcy petition, creditor matrix, verification of

 matrix, and statement of social security number on Davis’s behalf, none of which were signed by

 Davis, that the clerk’s office received on December 26, 2017 (the “Second Davis Case”). 10 The

 $310 filing fee and a certificate of credit counseling in Davis’s name dated December 22, 2017

 were included with the mailed documents. Again, the documents indicated that Davis was

 proceeding pro se and were not accompanied by a petition preparer certification, Maali’s name,

 address and social security number, or Official Form 119.



10
     Case number 17-42287-CJP.

                                                  9
Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                  Document      Page 10 of 27



        In the meantime, unaware that the Second Davis Case had been filed, Davis was told that

Maali had been arrested and she assumed he would not be filing a new case for her. Concerned

that her house would soon be sold via foreclosure, Davis met with Attorney Joshua Burnett

(“Attorney Burnett”) and Attorney Jeffrey Kitaeff (“Attorney Kitaeff”) on December 27, 2017.

At that meeting, Davis learned for the first time that the second chapter 13 case had been filed in

her name. Davis retained Attorneys Burnett and Kitaeff for a fee of $4,000. An emergency

motion to dismiss the Second Davis Case was filed, which was granted on January 16, 2018.

After completing a credit counseling course on her own, Attorney Kitaeff filed a new chapter 13

case on Davis’s behalf. In her bankruptcy documents filed in that case, Davis listed various claims

against Maali, including one for compensation related to a civil action filed in her name, without

her knowledge or authorization, in the United States District Court, District of Massachusetts

against the law firm handling foreclosure of her home.

      The Court finds that a review of the bankruptcy documents in the Second Davis Case

supports her contention that the case was filed without her knowledge or authorization. While

she recognized her signature on the voluntary petition, verification of matrix, and the motion to

extend time to file documents in the First Davis Case, she testified that neither her signature or

handwriting appears on any page of the voluntary petition or the verification of matrix filed in the

Second Case. As with the Ortega cases, the Court notes that Davis’s first name is incorrectly

spelled on the top of pages 2-5 of the petition filed in the Second Davis Case. And as occurred

with Ortega, a credit counseling certificate for a course Davis did not take was issued in her name

and filed in a case that she did not authorize.

      D. Kevin Brouillard

      Threatened with foreclosure on his residence located in Lawrence, Massachusetts, Kevin



                                                  10
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                  Document      Page 11 of 27



 Brouillard (“Brouillard”) was referred to Maali (known to him as “Haman”) by a friend’s sister

 who had previously obtained services from Maali.        Brouillard and Maali met at Brouillard’s

 home, where Brouillard explained his financial situation and asked Maali how to delay further

 action by the mortgage lender while attempting to modify his mortgage loan. Maali advised

 Brouillard that, for a fee of $1,800 (to be paid in cash), he could provide him respite from all

 creditors for about eight months by a bankruptcy filing. He also advised Brouillard not to pay his

 mortgage lender. Maali explained that the mortgage lender may pursue foreclosure again after

 eight months, but that Brouillard could then file another bankruptcy case. Brouillard made an

 initial payment of $500 and eventually paid the full requested fee to Maali in cash. Brouillard

 requested receipts for his cash payments to which Maali responded with only excuses rather than

 evidence of payments. Maali presented primarily blank bankruptcy documents to Brouillard for

 his signature and explained that Maali would then go home and complete the documents. He also

 explained that the filing fee for the case would be paid out of the $1,800 Brouillard had paid him.

         Maali caused to be mailed a voluntary chapter 7 bankruptcy petition, creditor matrix,

 verification of matrix, certificate of credit counseling, statement of social security number,

 application to pay filing fee in installments, and an initial payment of $120 toward the filing fee

 on Brouillard’s behalf that the clerk’s office received on October 25, 2017. 11 On November 8,

 2017, the remaining bankruptcy schedules and statements were filed. The documents indicated

 that Brouillard was acting pro se in the case and were not accompanied by a petition preparer

 certification or Official Form 119 and nowhere contained Maali’s signature, name, address, or

 Social Security number. Brouillard did not review the bankruptcy documents before they were

 filed nor did he receive copies of the documents. The Court finds credible Brouillard’s testimony



11
     Case number 17-41912-EDK.

                                                11
 Case 17-04055       Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                  Document      Page 12 of 27



that he neither filled out nor dated the bankruptcy documents.

       The Court issued a notice setting the 341 Meeting for December 4, 2017 and sent a notice

of the requirement to complete a financial management course. Brouillard received those notices

and, as Maali had instructed him to do, called Maali for further instruction. Maali assured

Brouillard that he did not need to attend the “court proceeding” or take a financial course. The

Defendant told Brouillard that he had taken the course himself for other clients. Brouillard did

not take the financial management course and did not attend the 341 Meeting. Thereafter, the

case was dismissed on motion filed by the chapter 7 trustee after he failed to attend his scheduled

341 Meeting or contact the trustee to explain his absence.

       Approximately seven or eight months had passed when Brouillard received a letter in the

mail indicating that his bankruptcy case had been dismissed and his mortgage lender was

proceeding with a foreclosure sale. Brouillard then contacted Maali again. Maali told Brouillard

that they would have to file another bankruptcy case, but the fee would be higher. At this juncture,

Brouillard told Maali that he needed time to consider the proposed strategy.            Thereafter,

Brouillard consulted bankruptcy attorney Freya Shoffner (“Attorney Shofner”) and refused to

answer or return Maali’s approximately 20 phone calls to him. Brouillard subsequently filed a

chapter 13 bankruptcy case represented by Attorney Shoffner.



II. POSITION OF THE PARTIES

       The Trustee maintains that Maali, acting as an undisclosed paid petition preparer, First-

violated numerous sections of § 110 by, inter alia:

   1. paying filing fees on behalf of debtors,

   2. failing to disclose his role as a petition preparer,



                                                 12
 Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20               Desc Main
                                   Document      Page 13 of 27



     3. failing to sign and print his name and address on documents he prepared,

     4. failing to provide debtors with and file Official Form 119 with the documents he prepared,

     5. failing to include his social security number on documents he prepared,

     6. failing to provide debtors with copies of documents he prepared, and

     7. failing to disclose fees he received; and

Second- engaged in the unauthorized practice of law. On account of those acts, the Trustee says,

(1) the Court should impose the maximum sanction of $500 for each violation of the provisions of

§ 110, to be tripled on account of Maali’s failure to disclose that he was acting as a petition

preparer, (2) Maali should be ordered to disgorge all fees received from Ortega, and (3) Maali

should be enjoined from further acting as a bankruptcy petition preparer.

        As noted earlier, Maali’s defense is simple – although admitting knowing each of the

debtors, he denies that he ever acted as a petition preparer at all or received funds for assistance

with completing bankruptcy petitions.       He emphasized during the trial that his name does not

appear on any of the documents filed in the Ortega, Davis, or Brouillard cases, and notes that

neither Davis nor Brouillard produced receipts of payments to him at trial. Maali appeared to

insinuate that online public access to bankruptcy forms and the debtors’ subsequent retention of

licensed attorneys should further corroborate his denial that he has acted as petition preparer or

provided legal advice. Maali staunchly denied any involvement with a bankruptcy case other than

his own, instead alleging that the Trustee filed the Complaint solely on the basis of prejudice

against him as a minority. 12



III. DISCUSSION


12
  Maali’s counterclaim against the United States trustee alleging discrimination and seeking relief under
federal criminal statutes was dismissed by order dated February 26, 2018.
                                                    13
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20             Desc Main
                                  Document      Page 14 of 27



       A. Section 110: Background and Purpose

       Section 110 of the Bankruptcy Code, which governs the conduct of “bankruptcy petition

preparers,” was enacted to protect vulnerable consumers experiencing financial distress from

falling prey to non-lawyers engaged in the unauthorized practice of law by advising and assisting

debtors in filing bankruptcy cases. See U.S. Trustee v. Burton (In re Rosario), 493 B.R. 292, 328

(Bankr. D. Mass. 2013). A “bankruptcy petition preparer” is defined as “a person, other than an

attorney for the debtor or an employee of such attorney . . . , who prepares for compensation a

document for filing.” 11 U.S.C. § 110(a)(1). Having found that Maali is not an attorney, yet has

received compensation to prepare bankruptcy documents for filing, he qualifies as a bankruptcy

petition preparer and is subject to the provisions of § 110.

       Section 110 explicitly sets forth conduct that is required and prohibited for bankruptcy

petition preparers:

       The statute requires bankruptcy petition preparers to: (1) sign and identify
       themselves on documents prepared for filing; (2) provide clients with a prescribed
       notice prior to preparing any document or accepting a fee; (3) provide clients with
       copies of documents at the time of signing; and (4) disclose all fees received from
       the debtor within 1 year preceding the commencement of the case and any unpaid
       fees charged to the debtor. 11 U.S.C. §§ 110(b), (c), (d), (h)(2). The statute also
       prohibits bankruptcy petition preparers from: (1) signing documents on behalf of a
       debtor; (2) giving legal advice; (3) using the word “legal” or similar terms in
       advertising or advertising under any category that uses the word “legal” or a similar
       term; and (4) collecting or receiving payment from or on the debtor’s behalf for
       filing fees. 11 U.S.C. §§ 110(e), (f), (g). Violations of § 110 may warrant the
       disgorgement of all or part of a petition preparer’s fee, the assessment of fines and
       sanctions, and the entry of injunctive relief. See 11 U.S.C. §§ 110(h)(3)(B), (i), (j).

Rosario, 493 B.R. at 328.

       “The ‘bankruptcy petition preparer’ that offers anything more than a typing, data entry, or

photocopying service is in violation of 11 U.S.C. § 110.” U.S. Trustee v. Assaf (In re Briones-

Coroy), 481 B.R. 685, 691 (Bankr. D. Colo. 2012). As Ortega, Davis, and Brouillard credibly



                                                 14
 Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                   Document      Page 15 of 27



testified, Maali offered them each a bankruptcy strategy to try to resolve their financial problems

and offered his services to implement the suggested strategy. Ortega, Davis and Brouillard each

credibly testified that it was Maali who completed their bankruptcy documents after having them

sign blank or incomplete schedules and statements and that they did not receive copies of the

documents filed on their behalf. Furthermore, each witness credibly testified that Maali (1) paid

the filing fees for each of the cases, (2) took credit counseling courses in their names, and (3)

instructed them to lie about his involvement in the preparation of their documents.

       B. Fines under § 110(l)(1)

       Pursuant to § 110(l)(1), “[a] bankruptcy petition preparer who fails to comply with any

provision of subsection (b), (c), (d), (e), (f), (g), or (h) may be fined not more than $500 for each

such failure. While the Court has discretion under this section to determine the amount of the fine

per violation, U.S. Trustee v. McIntire (In re Sanchez), 446 B.R. 531, 537 (Bankr. D.N.M. 2011) (citing

In re Rojero, 399 B.R. 912, 921 (Bankr. D.N.M. 2008)), in cases in which a bankruptcy petition

preparer “prepared a document for filing in a manner that failed to disclose the identity of the

bankruptcy petition preparer,” those fines “shall” be tripled. 11 U.S.C. § 110(l)(2)(D). The Trustee

asks that fines be assessed against Maali on account of various § 110 violations and, because Maali

failed to disclose his identity as a petition preparer, the Trustee maintains that those fines must be

tripled. The Court notes that the Trustee, in his post-trial brief, argues that fines under § 110(l)(1)

should be imposed for violations in each of the Ortega, Davis, and Brouillard cases. However,

inasmuch as the Complaint itself seeks relief only with regard to the Second Ortega Case, the Court

will limit the imposition of fines to the violations in that case. But, as will be noted below, the

Court finds that Maali systematically engaged in many violations of § 110 in each of these cases,

which violations will be considered in determining whether injunctive relief is warranted pursuant



                                                  15
 Case 17-04055          Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20                  Desc Main
                                     Document      Page 16 of 27



to § 110(j).

                 1. Section 110(b) and 110(c)(1): Identification and Declaration Requirements

        Section 110(b)(1) mandates that a “bankruptcy petition preparer who prepares a document

for filing shall sign the document and print on the document the preparer’s name and address.” 11

U.S.C. § 110(b)(1). 13 Section 110(b)(2) requires that a bankruptcy petition preparer, prior to

preparing any document for filing or accepting any fees from a debtor, provide the debtor with a

written notice informing the debtor “in simple language that a bankruptcy petition preparer is not

an attorney and may not practice law or give legal advice.” 11 U.S.C. § 110(b)(2)(B)(i). That

notice is contained in Official Form 119. The form notice must be signed by the debtor and by the

bankruptcy petition preparer (under penalty of perjury) and must be filed along with any document

presented for filing. 11 U.S.C. § 110(b)(2)(B)(iii). And finally, any document filed by an

individual petition preparer must also contain the preparer’s Social Security number. 11 U.S.C. §

110(c)(1), (2)(A).

        As this Court has previously found, Maali prepared numerous documents for the testifying

debtors. In each case, when filing those documents, Maali failed to comply with §§ 110(b)(1),

(b)(2), and (c)(1). 14 Even though this is the first case brought before this Court involving Maali’s

conduct as a petition preparer, his steadfast and complete denial that he has acted as a petition

preparer, his lack of candor before this Court, his instruction to the debtors to deny his involvement

with their bankruptcy cases, and his filing bankruptcy cases without the debtors’ knowledge all


13
  A “document for filing” is defined as “a petition or any other document prepared for filing by a debtor in
a United States bankruptcy court or a United States district court in connection with a case under [title 11].”
11 U.S.C. § 110(a)(2).
14
  While neither Ortega, Davis nor Brouillard testified as to whether Maali provided them a copy of Official
Form 119 for their signatures, the Court takes judicial notice that no such forms were filed in any of their
cases.


                                                      16
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                  Document      Page 17 of 27



warrant the imposition of maximum statutory fines for his violations of § 110.

       Accordingly, the Court will assess the maximum fine of $500 each for Maali’s violations

of §§ 110(b)(1), (b)(2), and (c)(1) in the Second Ortega Case (totaling $1,500), which must be

tripled pursuant to § 110(l)(1) on account of Maali’s failure to disclose his identity in connection

with the preparation of the bankruptcy documents, 15 for a total fine of $4,500.

               2. Section 110(d): Failure to Provide Copies of Documents

       Section 110(d) requires a bankruptcy petition preparer to provide the debtor a copy of a

document prepared for filing with the Court “not later than the time at which a document for filing

is presented for the debtor’s signature.” 11 U.S.C. § 110(d). In each of the Ortega, Davis, and

Brouillard cases, Maali failed to provide a copy of the documents he filed on their behalf at the

time the documents were presented for their signature – indeed, such a gesture would have been

futile given that the debtors were asked to sign the forms in blank. Accordingly, the Court will

assess the maximum statutory fine of $500 for his violation of § 110(d) in the Second Ortega Case,

which must be tripled pursuant to § 110(l)(1), for a total fine of $1,500.

               3. Section 110(g): Collection of Court Fees from Debtor

       Section 110(g) provides that “a bankruptcy petition preparer shall not collect or receive

any payment from the debtor or on behalf of the debtor for the court fees in connection with filing

the petition.” 11 U.S.C. § 110(g). A bankruptcy petition preparer is prohibited from taking

“control” of the filing fee and determining when the bankruptcy case is commenced. Marshall v.

Bourque (In re Hartman), 208 B.R. 768, 778 (Bankr. D. Mass. 1997) (citing In re Green, 197 B.R.

878, 879 (Bankr. D. Ariz. 1996)).

       Ortega, Davis, and Brouillard each testified that they personally did not pay any money to


15
  While the Court could arguably assess a $500 for each separate “document for filing,” the Court will
assess only a $500 total fine in the case for each statutory violation.
                                                 17
 Case 17-04055           Doc 242       Filed 03/06/20 Entered 03/06/20 16:25:20                  Desc Main
                                       Document      Page 18 of 27



the Court for filing fees. In fact, Brouillard testified that Maali explicitly told him that the filing

fee would be paid on his behalf out of the $1,800 Brouillard paid to Maali. The debtors’ testimony,

together with the fact that the filing fees were received together with the petitions and other

documents filed when the cases were commenced, lead to no other conclusion than that Maali paid

the respective filing fees on the debtors’ behalf in violation of § 110(g). Accordingly, the Court

will assess the maximum statutory fine of $500 for his violation of § 110(g) in the Second Ortega

Case, which must be tripled pursuant to § 110(l)(1), for a total fine of $1,500.

                  4. Section 110(h)(2): Disclosure of Fees

          Section 110(h)(2) unequivocally requires a bankruptcy petition preparer to disclose any fee

received from the debtor within the 12 months preceding the petition date as well as any unpaid

fee as of the petition date. 16 Inasmuch as Maali entirely denies having acted as a prepetition

preparer in any of the cases and denies that he received any funds from Ortega, Davis and

Brouillard, it unsurprising that he also failed to file Official Form 280 – the form by which a

petition preparer discloses fees as required by § 110(h)(2) – in each of the cases. The receipt

received by Ortega easily persuades the Court that Ortega paid Maali $1,200 that was not disclosed

as required by § 110(h)(2). And while neither Davis nor Brouillard were given physical receipts

for the fees they paid to Maali, the Court credits their testimony that fees were, indeed, paid to

Maali – fees which also were not disclosed as required by § 110(h)(2). Accordingly, the Court

will assess the maximum statutory fine of $500 for his violation of § 110(h)(2) in the Second

Ortega Case, which must be tripled pursuant to § 110(l)(1), for a total fine of $1,500.


16
     § 110(h)(2) provides:

          A declaration under penalty of perjury by the bankruptcy petition preparer shall be filed
          together with the petition, disclosing any fee received from or on behalf of the debtor within
          12 months immediately prior to the filing of the case, and any unpaid fee charged to the
          debtor. . . .
                                                       18
 Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                   Document      Page 19 of 27



               5. Section 110(e)(2): Legal Advice

       Section 110(e)(2) prohibits a bankruptcy petition preparer from offering “a potential

bankruptcy debtor any legal advice, including any legal advice described in subparagraph (B).”

11 U.S.C. § 110(e)(2)(A). Legal advice includes advising the debtor:

       (i) whether-

               (I) to file a petition under this title; or

               (II) commencing a case under chapter 7, 11, 12, or 13 is appropriate;

       (ii) whether the debtor will be discharged in a case under this title;

       (iii) whether the debtor will be able to retain the debtor’s home, car, or other
       property after commencing a case under this title;

       (iv) concerning-

               (I) the tax consequences of a case brought under this title; or

               (II) the dischargeability of tax claims;

       (v) whether the debtor may or should promise to repay debts to a creditor or enter
       into a reaffirmation agreement with a creditor to reaffirm a debt;

       (vi) concerning how to characterize the nature of the debtor’s interests in property
       or the debtor’s debts, or

       (vii) concerning bankruptcy procedure and rights.

11 U.S.C. § 110(e)(2)(B).

       The list of activities in § 110(e)(2) that constitute legal advice is “merely illustrative of the

types of conduct that, if offered by a bankruptcy petition preparer, constitutes impermissible legal

advice.” Sanchez, 446 B.R. at 538. The prohibition against providing the debtor advice concerning

bankruptcy procedure and rights is wide reaching. “Virtually any exercise of discretion about what

to include or not include in the bankruptcy documents will touch upon a bankruptcy ‘procedure’

or ‘right.’” In re Henneman, 351 B.R. 143, 151 (Bankr. D. Colo. 2006). Section 110(e)(2)(B)(vii)

                                                    19
 Case 17-04055        Doc 242      Filed 03/06/20 Entered 03/06/20 16:25:20            Desc Main
                                   Document      Page 20 of 27



essentially precludes a bankruptcy petition preparer from doing more than copying or typing

information written by a prospective debtor on official bankruptcy forms. In re Herrera, 483 B.R.

222, 229 (Bankr. D. Colo. 2012).

       In each of the debtors’ cases, Maali violated § 110(e)(2) by providing legal advice on

multiple occasions. First, in each case, he provided legal advice to the debtors in advising them to

file a bankruptcy petition and which chapter of the Bankruptcy Code they should file under. Ortega

testified that Maali explained to him that his debts would be eliminated and he would obtain a

fresh start once the bankruptcy process was completed. In the Brouillard and Davis cases, Maali

provided legal advice when he told Brouillard and Davis that they could delay further negative

action by their mortgage lenders and obtain respite from creditors for a period of time by filing a

bankruptcy case and by advising both that they should stop making mortgage payments. Maali

also advised both Ortega and Brouillard that they should request authorization to pay the

bankruptcy filing fee in installments.

       After each of the debtors decided to file a bankruptcy petition, Maali engaged in the most

egregious violations of § 110(e)(2) by completing the bankruptcy schedules and statements

without direction or review by the debtors. “Simply put, a bankruptcy petition preparer ‘may not

assist a debtor in determining what information should be included on [bankruptcy] documents.’”

In re Monson, 522 B.R. 340, 353 (quoting In re Gomez, 259 B.R. 379, 386 (Bankr. D. Colo. 2001)).

Here, Maali went beyond “assisting” the debtors in completing their bankruptcy documents – he

usurped the entire process, making all of the decisions as to the classification and characterization

of the debtors’ creditors, the valuation of property, choice of exemptions, and the appropriate

completion of the means test form and determination of whether the presumption of abuse arose, 17


17
  Completing the means test and determining whether the presumption arises, does not arise, or is
temporarily inapplicable constitutes legal advice because it involves legal determinations concerning
                                                 20
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                  Document      Page 21 of 27



among others.

       Maali’s violations of § 110(e)(2) did not stop with the filing of the petitions. After filing,

Maali continued to provide procedural and substantive advice to each of the Debtors. He advised

Davis to request additional time to file her required documents when he prepared and filed a motion

on her behalf. When Brouillard contacted Maali regarding the 341 Meeting notice and financial

management course requirements, Maali advised him not to attend the meeting and not to worry

about taking the course. Following the dismissal of the Brouillard and Davis cases, Maali advised

them both to file second cases.

       In sum, the Court finds that Maali provided legal advice to Ortega, Davis, and Brouillard

on innumerable occasions before, during, and after the filing of their bankruptcy cases. In the

Ortega case, the Court finds that the provisions of § 110(e)(2) were violated at least 5 times, by (1)

advising Ortega to file a bankruptcy petition, 11 U.S.C. § 110(e)(2)(B)(i); (2) advising Ortega to

file under chapter 7, 11 U.S.C. § 110(e)(2)(B)(ii); (3) telling Ortega his debts would be discharged,

11 U.S.C. § 110(e)(2)(B)(iii); (4) advising the debtor on the characterization of his property

interests and debts while completing the documents, 11 U.S.C. § 110(e)(2)(B)(vi); and (5)

providing general advice on bankruptcy procedures and rights, 11 U.S.C. § 110(2)(B)(vii).

Accordingly, the Court will impose the maximum statutory fine for each of the 5 violations

($2,500), which must be tripled pursuant to § 110(l)(1), for a total fine of $7,500.

                6. Section 110(h)(3)(B): Disgorgement of fees

       Section 110(h)(3)(B) provides that “[a]ll fees charged by a bankruptcy petition preparer

may be forfeited in any case in which the bankruptcy petition preparer fails to comply with this

subsection or subsection (b), (c), (d),(e), (f), or (g).” Having found that Maali violated the


bankruptcy procedures and rights.” Monson, 522 B.R. at 353.


                                                 21
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                  Document      Page 22 of 27



provisions of § 110(b), (c), (d), (e), (g), and (h), the Court will order that the fees paid by Ortega

to Maali must be disgorged. Since Ortega paid Maali $1,200, $335 of which was attributable to

the filing fee, the Court will order Maali to disgorge to Ortega the sum of $865 pursuant to 11

U.S.C. § 110(h)(3)(B).

       C. Fines under § 110(i): Fraudulent, Unfair, or Deceptive Acts

       While § 110(e)(2) prohibits bankruptcy petition preparers from offering any legal advice

to a debtor, § 110(i) goes further to restrain bankruptcy petition preparers by imposing sanctions

for “any act that the court finds to be fraudulent, unfair or deceptive.” 11 U.S.C. § 110(i)(1). “The

unauthorized practice of law by a nonattorney bankruptcy petition preparer constitutes a

fraudulent, unfair or deceptive practice within the meaning of § 110(i)(1).” Rosario, 493 B.R. at

338. Petition preparers necessarily engage in the unauthorized practice of law when they make

the legal determinations required to complete the appropriate bankruptcy schedules and statements

without direction from the debtor. Id at 334. Consequently, a nonattorney’s performance of the

following activities has consistently been found to constitute the unauthorized practice of law:

assisting in the completion of forms, schedules, and statements or determining where to schedule

things on forms; characterizing property interests and classifying debts; supplying property

values; selecting exemptions for the debtor; and preparing a chapter 13 plan. Id at 334-335

(citations omitted). “And there is no question that drafting motions or responses for debtors to be

filed with the court constitutes the unauthorized practice of law.” Id. at 335.

       As described above, Maali engaged in the unauthorized practice of law throughout each of

the debtors’ cases by advising them on whether, and under which chapter, to file, completing the

schedules and statements, advising them as to the effect of the bankruptcy filings, and by preparing

and filing a motion on Davis’s behalf. There is no question that Maali engaged in the unauthorized



                                                 22
 Case 17-04055         Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20              Desc Main
                                   Document      Page 23 of 27



practice of law, and accordingly engaged in fraudulent, unfair, or deceptive acts in each of the

cases.

         Beyond engaging in the unauthorized practice of law, the Court finds that Maali engaged

in fraudulent, unfair, and deceptive acts by (1) filing the Second Ortega Case and the Second Davis

Case without the debtors’ knowledge or authorization; (2) taking the credit counseling courses on

the debtors’ behalf; and (3) advising the debtors to lie about his involvement in their bankruptcy

cases.

         The unauthorized practice of law itself would have compelled the Court to order the

disgorgement of fees (which it has already done for violations of other provisions of § 110), see

Rosario, 493 B.R. at 339 (“The unauthorized practice of law requires the disgorgement of all fees

received by the bankruptcy petition preparer, because no compensation can be lawfully awarded

for such activities.”). But § 110(i)(1) also “requires the Court to award [additional] sanctions to

the debtor where it finds that a petition preparer has engaged in the unauthorized practice of law,

as that practice constitutes an unfair and deceptive act. 11 U.S.C. § 110(i)(1).” Id. That section

provides that, in the event the Court finds the petition preparer to have engaged in an unfair or

deceptive act,

         the court shall order the bankruptcy petition preparer to pay to the debtor –

            (A) the debtor’s actual damages;

            (B) the greater of –

                 (i) $2,000; or

                 (ii) twice the amount paid by the debtor to the bankruptcy petition preparer
                 for the preparer’s services; and

            (C) reasonable attorney’s fees and costs in moving for damages under this
                subsection.



                                                  23
 Case 17-04055            Doc 242        Filed 03/06/20 Entered 03/06/20 16:25:20               Desc Main
                                         Document      Page 24 of 27



11 U.S.C. § 110(i)(1).

          Here, Ortega did not allege that he had suffered actual damages and did not hire an attorney

to move for damages under this subsection. Accordingly, the Court will order Maali to pay to

Ortega $2,000 pursuant to § 110(i)(1)(B).

          D. Section 110(j): Injunctive Relief

          In addition to the request that Maali be fined for his various violations of § 110, the Trustee

also asks the Court to enjoin Maali from further acting as a bankruptcy petition preparer in any

case. Pursuant to 11 U.S.C. § 110(j), the Court may enjoin a bankruptcy petition preparer from

engaging in particular conduct that violates § 110 or constitutes a fraudulent, unfair, or deceptive

act, 11 U.S.C. § 110(j)(2)(A), or may entirely “enjoin the person from acting as a bankruptcy

petition preparer,” in any case, 11 U.S.C. § 110(j)(2)(B). 18 “Permanent injunctive relief is


18
     § 110(j) provides:

          (j)      (1)    A debtor for whom a bankruptcy petition preparer has prepared a
                          document for filing, the trustee, a creditor, or the United States trustee in
                          the district in which the bankruptcy petition preparer resides, has
                          conducted business, or the United States trustee in any other district in
                          which the debtor resides may bring a civil action to enjoin a bankruptcy
                          petition preparer from engaging in any conduct in violation of this section
                          or from further acting as a bankruptcy petition preparer.
                   (2)    (A)     In an action under paragraph (1), if the court finds that--
                                  (i)       a bankruptcy petition preparer has--
                                            (I)     engaged in conduct in violation of this section or
                                                    of any provision of this title;
                                            (II)    misrepresented the preparer's experience or
                                                    education as a bankruptcy petition preparer; or
                                          (III)  engaged in any other fraudulent, unfair, or
                                  deceptive conduct; and
                                  (ii)      injunctive relief is appropriate to prevent the recurrence
                                            of such conduct,
                          the court may enjoin the bankruptcy petition preparer from engaging in
                          such conduct.

                                                       24
 Case 17-04055          Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20                Desc Main
                                    Document      Page 25 of 27



appropriate when ‘merely enjoining the conduct would not be sufficient to prevent continued

interference with the proper administration of the Bankruptcy Code.’” Burton, 493 B.R. at 353

(quoting In re Bowyer, 489 B.R. 798, 817 (D.N.J. 2012)). Where a bankruptcy petition preparer

has continually violated § 110 or has “acted in a fraudulent, unfair, and deceptive manner, courts

have held that such circumstances warrant an injunction against acting as a bankruptcy petition

preparer.” Id at 354.

        As set forth in the recitation above, Maali has continually and prolifically engaged in

violations of § 110, the unauthorized practice of law, and other fraudulent and deceptive acts –

namely, taking credit counseling courses on behalf of debtors, filing unauthorized cases without

debtors’ knowledge, acting as a clandestine petition preparer without disclosure, and encouraging

debtors to lie about his assistance in their cases. In addition, based on Doherty’s credible testimony

and the debtors’ testimony that they were referred to Maali by others who had filed bankruptcy

cases in the district, the Court finds it likely that Maali has acted as an undisclosed petition preparer

in numerous other cases throughout the District of Massachusetts.

        There is no indication that a more limited injunction would deter Maali from continuing to




                (B)     If the court finds that a bankruptcy petition preparer has continually
                        engaged in conduct described in subclause (I), (II), or (III) of clause (i)
                        and that an injunction prohibiting such conduct would not be sufficient to
                        prevent such person's interference with the proper administration of this
                        title, has not paid a penalty imposed under this section, or failed to
                        disgorge all fees ordered by the court the court may enjoin the person from
                        acting as a bankruptcy petition preparer.
        (3)     The court, as part of its contempt power, may enjoin a bankruptcy petition preparer
                that has failed to comply with a previous order issued under this section. The
                injunction under this paragraph may be issued on the motion of the court, the
                trustee, or the United States trustee (or the bankruptcy administrator, if any).
        ...
11 U.S.C. § 110(j).


                                                   25
 Case 17-04055        Doc 242     Filed 03/06/20 Entered 03/06/20 16:25:20             Desc Main
                                  Document      Page 26 of 27



violate § 110 and engage in the unauthorized practice of law. Maali’s wholesale denial of his

involvement in these cases and his noncredible testimony during trial convince this Court that an

injunction prohibiting Maali from acting as a bankruptcy petition preparer in this District is the

only decent chance the Court has in curtailing Maali’s continuing pattern of fraudulent, unfair, and

deceptive conduct designed to illegally profit off of trusting individuals who follow his practice

and advice – practice and advice tailored to conceal him from accountability while potentially

leaving vulnerable debtors in a more precarious situation. Considering Maali’s defense in this

matter, his compliance with an injunction prohibiting the conduct that he denies engaging in should

be facile and of no consequence to him.



IV.    CONCLUSION:

       For all of the foregoing reasons, the Court will issue judgment for the Trustee on both

Counts I and II of the Complaint. Maali will be ordered to (a) timely pay to the Trustee the fines

assessed under § 110(l)(1) in the total amount of $16,500 and (b) provide to the Trustee, in the

form of treasurer’s checks or other certified funds made payable to Jovel Ortega, the total amount

of $2,865 pursuant to §§ 110(h)(3)(B) and (i)(1)(B). Upon receipt, the Trustee shall distribute the

funds to Ortega. The Court will further enjoin Maali, as an individual, by and through any agents,

representatives, employees, associates, assignees, successors or assigns from directly or indirectly:

(a) acting as a bankruptcy petition preparer as that term is defined by 11 U.S.C. § 110 and any

amendments thereto; (b) engaging in any conduct in violation of section 11 U.S.C. § 110; (c)

soliciting, assisting, advising, providing legal guidance, advice, assistance, or consultation of any

kind to any person in connection with the filing or prosecution of any bankruptcy case in the

District of Massachusetts. A separate judgment will enter forthwith.



                                                 26
 Case 17-04055   Doc 242   Filed 03/06/20 Entered 03/06/20 16:25:20   Desc Main
                           Document      Page 27 of 27




DATED: March 6, 2020                             ___________________________
                                                 Elizabeth D. Katz
                                                 United States Bankruptcy Judge




                                      27
